PER CURIAM.
The defendant, Sunny South Aircraft, appeals a non-final order denying its motion to vacate a default judgment. Several points are raised on appeal and after careful consideration, we affirm the trial court’s order.
The complaint in this case was filed on July 2, 1980. Service was made on the corporation on July 8, 1980, by delivering a copy to the defendant corporation’s vice president. The defendant failed to file an answer or any other paper and a clerk’s default was entered on September 18, 1980. On November 23,1980, a notice for trial on the issue of damages was issued. Almost two months later, on January 9, 1981, an unsworn motion to vacate the default judgment was filed by the defendant. It was not accompanied by any affidavits or meritorious defenses, and the excusable neglect was blamed on complex corporate turmoil.
After a series of delays, the hearing on the motion was held on June 2, 1981. At that hearing the defendant submitted an affidavit containing grounds for the excusable neglect and the meritorious defenses. Unlike the motion filed in January, 1981, the primary excuse given was the confusion caused by the death of their attorney. Said affidavit was signed by the president *217of the corporation on June 2,1981, the date of the hearing and almost six months after the initial motion was filed.
When all the facts of this case are considered, we cannot find that the trial judge abused his discretion in denying the motion to vacate judgment.
AFFIRMED.
DOWNEY and BERANEK, JJ., concur.
WALDEN, J., dissents without opinion.